Citation Nr: 0106249	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  93-20 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from June 1960 to June 1962.

The veteran filed a claim in January 1992 for service 
connection for depression.  This appeal arises from the March 
1993 rating decision from the St. Louis, Missouri Regional 
Office (RO) that denied the veteran's claim for service 
connection for depression.  A Notice of Disagreement was 
filed in May 1993 and a Statement of the Case was issued in 
July 1993.  A substantive appeal was filed in July 1993 with 
a request for a hearing before a Member of the Board in 
Washington, DC.

On November 3, 1993, a hearing was held in Washington, DC, 
before Iris S. Sherman, who is a member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 2000).

This case was remanded in August 1995 for further 
development.  The case was thereafter returned to the Board.  
By Supplemental Statement of the Case in November 1997, PTSD 
was added as part of the issue on appeal and the issue was 
recharacterized as service connection for a psychiatric 
disability to include PTSD.  By decision of the Board in May 
1998, the issues of entitlement to service connection for a 
psychiatric disorder other than PTSD was separated from the 
issue of entitlement to service connection for PTSD.  By that 
May 1998 Board decision, service connection for a psychiatric 
disorder other than PTSD was denied; therefore that issue is 
no longer on appeal.  The issue of entitlement to service 
connection for PTSD was remanded for further development and 
this case has been returned to the Board.


REMAND

As to his claim for service connection for PTSD, the veteran 
has reported his stressors as an attempted sexual encounter 
which allegedly occurred while he was on active duty at 
McConnell Air Force Base.  This stressor is described in a 
June 1997 psychiatric note and a June 1997 letter from 
Shirley Henry, M.Ed., of the Shirley Henry Counseling Center.  
However, the veteran has also, in the past, reported 
flashbacks and other memories from a Vietnam experience, 
notably in a September 1989 VA treatment record, in a July 
1990 VA hospital report and in a February 1990 report from 
Mt. Carmel Psychiatric Unit.  In a Community Mental Health 
Center of Crawford County report from March 1990, the veteran 
reported that he was in service for eight years and was 
discharged in 1968.  The service records of record include 
that the veteran was in service from June 1960 to June 1962 
with no foreign or sea service.  Therefore, additional 
information is needed regarding the veteran's service as well 
as development of the reported stressors.  

In this regard, the guidance provided in Department of 
Veterans Affairs (VA) Adjudication Procedure Manual M21-1 
(Manual M21-1), Part III, para. 5.14c (Feb. 20, 1996) should 
be followed.  As the veteran's DD214 form shows no Vietnam 
service, he should be asked to furnish the dates of service 
in Vietnam and any documentation in his possession which 
shows Vietnam service.  An attempt to verify this alleged 
service and any stressors encountered during alleged service 
in Vietnam should be accomplished.

Additionally, any VA treatment records not already of record 
should be obtained, including recent treatment records from 
the Poplar Bluff, Missouri VA Medical Center, and any private 
treatment records should be obtained, including from Shirley 
Henry, M.Ed. of the Shirley Henry Counseling Center.  This 
should additionally include any treatment records dating from 
1980 as the veteran reported he had treatment for a 
psychiatric disability beginning in 1980.  

The RO's attention is directed to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 2096, 
(the Act) which was signed by the President on November 9, 
2000.  The Act made several changes to chapter 51 of title 
38, United States Code.  In particular, it revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  Id. § 3(a), at 2096-97.  Perhaps most significantly, 
it added a new section 5103A, which defines VA's duty to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim and eliminated from section 5107(a) 
the necessity of submitting a well-grounded claim to trigger 
the duty to assist.  Id. §§ 3(a), 4, at 2097-98.  With regard 
to the duty to assist, VA must obtain relevant private and VA 
medical records and provide the veteran with a VA 
examination, where, as in this case, such examination may 
substantiate entitlement to the benefit sought. 

Following this development, the veteran should be scheduled 
for a VA psychiatric examination to determine whether in the 
opinion of the examiner, the sexual assault stressor related 
by the veteran is credible considering evidence submitted by 
the veteran to establish that this incident took place; 
whether a recollection during hypnosis of a sexual assault 
years previously is recognized by the medical community as 
credible; and whether a diagnosis of PTSD based on any 
verified stressor or other service related experience is 
warranted.

Based on the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters, as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered. 

The notification to the veteran should 
include, but not be limited to, a request 
that he submit documentation, if 
available, of the dates he served in 
Vietnam, the unit to which he was 
assigned at the time, and his duties in 
Vietnam.  He should also be asked why his 
official record of service does not 
contain documentation of such service.  
Thereafter, the RO should attempt to 
verify this service.  If this service is 
confirmed, appropriate development of any 
stressors related thereto should be 
accomplished.  This should include 
requesting that the veteran provide 
information as to his duty assignment, 
the location in Vietnam where he was 
stationed, where and when he was wounded, 
whether he received a Purple Heart for 
being wounded and any treatment he 
received due to wounding, if he witnessed 
others being killed or wounded, where and 
when these incidents occurred, and the 
names of all parties involved and the 
units to which they were assigned.  

2.  Another attempt to obtain the 
veteran's service records should be made, 
including from McConnell Air Force Base 
Medical Center from 1962, where the 
veteran reported he was hospitalized.  
While it is noted that an attempt was 
made to obtain records from 1992 from 
this location, records from 1962 should 
be obtained.  

3.  The veteran's Official Military 
Personnel File (OMPF) and any available 
administrative records should be obtained 
from the service department, to include 
information (if available) as to the 
reason for the veteran's discharge from 
service.  

4.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
service.  After securing the necessary 
release, the RO should obtain these 
records, to include from Shirley Henry, 
M.Ed. of the Shirley Henry Counseling 
Center, as well as any treatment records 
dating from 1980.  In addition, the 
veteran contends that he had treatment at 
the Poplar Bluff, Missouri VA Medical 
Center and San Diego, California VA 
Medical Center. 

As it was noted in the June 1997 VA 
treatment record that the veteran had 
been hypnotized by a private provider to 
help him recall the circumstances 
surrounding his discharge, this private 
provider should be identified by the 
examiner and all treatment records should 
be obtained.  The qualifications of the 
examiner to hypnotize a patient should be 
obtained.  The veteran may wish to obtain 
a statement from this examiner concerning 
the circumstances of the hypnosis, etc., 
and the accuracy of recalled memory in 
general and in the veteran's case, in 
particular.  Citation to medical 
authority would be helpful.

5.  The veteran should be informed that 
he may provide evidence to assist in 
verification of his alleged stressor of 
assault.  This evidence may include 
records from law enforcement authorities, 
mental health counseling centers, 
hospitals or physicians; and statements 
from family members, roommates, fellow 
service members or clergy.  Evidence from 
these sources might include, for example, 
evidence of behavior changes following a 
personal assault, including, but are not 
limited to: A request by the veteran for 
a transfer to another military duty 
assignment; a change in work performance; 
substance abuse; episodes of depression, 
panic attacks or anxiety where there is 
no identifiable reason for the episodes; 
or unexplained economic or social 
behavior changes.  

6.  If evidence sufficient to seek 
clarification of any stressor, other than 
the assault, is received, the RO should 
forward a request for stressor 
verification to the U. S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), located at 7798 Cissna Road, 
Suite 101, Springfield, VA 22150-3197.  
The veteran's statements regarding 
descriptions of the stressors should be 
provided this organization.  Any USASCRUR 
report or response obtained should be 
associated with the claims file.  In 
addition, the National Personnel Records 
Center should be contacted to attempt to 
obtain copies of unit morning reports and 
DA Form 1 for the time period in question 
for the veteran's unit.  If the names of 
any injured or killed are supplied, daily 
personnel actions should be reviewed for 
the period in question.  If service in 
Vietnam is documented, additional 
development should be accomplished to 
obtain medical evidence of any treatment 
for the reported wound in service.  

7.  A VA examination by a psychiatrist 
should be ordered.  The RO should inform 
the examiner as to whether the veteran 
had service in Vietnam; and, if so, 
whether any stressor occurring during 
that period of time has been verified.  

As to the alleged personal assault, 
medical interpretation and analysis of 
the evidence is needed.  The claims 
folder must be reviewed in connection 
with the examination, and the examiner 
should so indicate in his report.  All 
indicated tests and studies should be 
accomplished.

As part of the examination, the examiner 
should specifically review the veteran's 
sister's statements of November 1993 and 
of July 1999 and indicate the reliability 
of these statements as regards the 
veteran's current alleged stressor of 
sexual assault in service.  As it was 
noted in the June 1997 VA treatment 
record that the veteran had been 
hypnotized by a private provider to help 
him recall the circumstances surrounding 
his discharge, the efficacy of recovered 
memory under hypnosis regarding the 
stressor of sexual assault should be 
discussed.  The examiner should also 
consider the letter from the veteran's 
sister in July 1999, wherein it was noted 
that the veteran reported the assault to 
her shortly after being discharged from 
service.  Any reports obtained from the 
provider who uncovered the veteran's 
hidden memories of the alleged assault 
should be reviewed..

The examiner should then render an 
opinion as to whether it is at least as 
likely as not that the veteran suffered a 
sexual assault in service as alleged.  
The reasons and bases for any such 
opinion should be set forth.  In 
connection therewith, the examiner should 
discuss the acceptance in the medical 
community of recalled events through 
hypnosis.  Citation to medical literature 
would be helpful.  

Thereafter, the examiner should determine 
whether the veteran currently suffers 
from PTSD due to any service related 
experience, to include the alleged sexual 
assault or any other verified stressor, 
pursuant to the diagnostic criteria set 
forth in Diagnostic And Statistical 
Manual of Mental Disorders (DSM-IV).  The 
stressor upon which this diagnosis is 
made should be indicated.  In this 
regard, it is noted that in order to 
grant service connection for PTSD, the 
alleged stressor must be verified.  

8.  The RO should thereafter readjudicate 
the veteran's claims.  If a benefit 
requested on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




